Citation Nr: 1426776	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits at a full-time rate of payment for the period dated from September 5, 2006, through August 10, 2007, under the Montgomery GI Bill (MGIB), Chapter 30.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 determination of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board, in an April 2010 decision, denied the Veteran's claim and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court granted a Joint Motion for Remand (JMR) of the claim, and vacated the Board's April 2010 decision.  This matter was remanded to the Board for readjudication in accordance with the JMR. In September 2011, the Board remanded the issue for additional action.  Following the remand, in August 2012, the Veteran indicated his desire to testify before a member of the Board via a video conference hearing at the RO.  The matter was remanded in February 2013 for actions in accordance with the Veteran's hearing request.  

In February 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran attended a part-time, nonaccredited law program and seeks educational assistance benefits at the full-time rate of payment for the period dated from September 5, 2006, through August 7, 2007.  He was paid educational assistance benefits at the 3/4-time rate.  Of record is a Certificate of Enrollment, dated as received by VA in September 2006, that demonstrates that the Veteran was enrolled for 24 credit hours during the time period dated from September 5, 2006, through August 10, 2007, and that such was considered 3/4 training time.  The Veteran maintains that he paid tuition as a full-time student at the relevant institution, and that his program is considered full-time at that institution.  Therefore, he contends he should be reimbursed at a full-time rate.

Pertinent VA regulations provide that a law course leading to a professional law degree, completion of which will satisfy State educational requirements for admission to legal practice, pursued in a nonaccredited law school which requires for admission to the course at least 60 standard semester units of credit or the equivalent in quarter units of credit, will be assessed on the basis of 12 class sessions per week for full-time attendance.  If the course does not meet these requirements it will be assessed on the basis of clock hours of attendance per week. 38 C.F.R. § 21.4274(b).  

In the present case, the Associate Dean of the Veteran's law program has asserted that the law program is nonaccredited.  As admission to the law program requires a bachelor's degree, in essence, more than 60 standard semester units of credit; and completion of the law program will satisfy State educational requirements for admission to legal practice, the Veteran's law program is nonaccredited pursuant to VA regulations.  As the Veteran's law program requires for admission at least 60 standard semester units of credit, the law program "met the requirements" of the regulation and thus consideration of assessment based on clock hours is not appropriate.  See 38 C.F.R. § 21.4274(b).  The Veteran's program will be assessed on the basis of 12 class sessions per week for full-time attendance.  Note (3) to the table under 38 C.F.R. § 21.4270(c) for measurement of courses of nonaccredited law schools shows that class session is measured on the basis of not less than 50 minutes of classroom instruction, and does not include supervised study periods, class breaks, and rest periods.  

The matter was remanded in September 2011 to obtain specific information from the Veteran's law program to allow the Board to determine the number of class sessions the Veteran takes on a weekly basis.  Regrettably, none of the various responses from the law program contains the specific amount of instructional hours that the Veteran receives a week during the 48 to 51 week period, and the Board is still unable to calculate the number of class sessions the Veteran attended. 

The record now contains a copy of the Veteran's official transcript for the period dated from September 5, 2006, through August 10, 2007.  The official school transcript reflects that from September 5, 2006 through August 28, 2007, the Veteran completed 20 semester units and he earned 800 term hours towards the law program.  

In addition, the officials from the Veteran's law program have clarified that that "term units" and "semester units" are synonymous, but the Veteran's "term hours" on his official transcript are not synonymous for "instructional hours".  See June 2012 email correspondences from the Associate Dean and VA Certifying Official.  Instead, the officials clarified that each "term hour" is equivalent to an hour of study and preparation and does not equate to instructional time.  Each term unit or semester unit is equal to 40 hours of study and preparation.  The Veteran was required to complete his term units or semester units within a 48 to 51 week period.  Based on this information, the record demonstrates that by completing 20 term/semester units, the Veteran earned 800 term hours of study and preparation towards the law program.  The officials did not specify the amount of instructional hours that the Veteran receives a week during the 48 to 51 week period.  

The Board has considered that the Veteran's law program is unique in that it is a nonaccredited law school program done solely through on-line capability and does not require actual in person instruction for the calculation of class sessions on a weekly basis.  As such, the Veteran's law program may not have been fully contemplated by the current applicable VA regulations.  That being said, the Veteran testified that he is required to watch instructional videos each week.  The Board notes that the amount of instructional videos the Veteran is required to watch per week for his law program could be used as the measurement of instructional hours per week that is needed to calculate the number of class sessions he attended.  

It does not appear from a review of the record that the law program has been asked to identify the amount of instructional videos the Veteran was required to watch per week or the total amount of instructional videos he was required to watch over the 48 to 51 week period from September 5, 2006, through August 7, 2007.  Another remand is warranted to attempt to obtain specific information from the Veteran's law program on the number of instructional hours (or hours of instructional videos) he attended on a weekly basis for the period from September 5, 2006, through August 7, 2007.  

The Board acknowledges the Veteran's own calculations demonstrating that he had 20.08 class sessions each week based on the completion of 800 "term hours" during the period of 48 weeks at 50-minute increments.  See statement dated in April 2010 and June 2012.  However, the Veteran's calculation of 20.08 class secessions each week is based upon the incorrect premise that the law program's "term hours" are synonymous with "instructional hours".  Again, the officials from the school have clarified that a term hour or semester hour is not equal to an instructional hour.  

While the Veteran has provided information from another educational institution pertaining to the conversion of hours of instructional time based on the number of course credits, that formula is not applicable to the case at hand.  Again, the Veteran's law program is unique, and the conversion formula from another educational institution is not appropriate for determining the amount of class sessions per week for the Veteran's law program.  

Based on the foregoing, there is not sufficient evidence in the claims file to allow the Board to determine the number of instructional hours the Veteran attended based on the actual number of hours of instructional video he watch on a weekly basis or total number of hours of instructional video watched during the 48 to 51 week period, the Board must remand the appeal again.  On remand, the AMC/RO must attempt to obtain such evidence from the Veteran's law program.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's law program and request them to calculate the number of instructional hours that the Veteran attended on a weekly basis over the 48 to 51 week period from September 5, 2006 through August 28, 2007, or the total number of instructional hours the Veteran attended, over the 48 to 51 week period from September 5, 2006 through August 28, 2007.  

If the law program is unable to identify the specific number of instructional hours, ask them to calculate the number of hours that the Veteran watched instructional videos on a weekly basis over the 48 to 51 week period from September 5, 2006 through August 28, 2007, or the total number of hours the Veteran watched instructional videos over the 48 to 51 week period from September 5, 2006 through August 28, 2007.  

The claims file must be documented with all inquiries and responses related to obtaining the requested information.

2.  Contact the Veteran and ask him to identify the amount of hours each week he watched instructional videos over the period from September 5, 2006 through August 28, 2007. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



